                        Case 18-20363-jra           Doc 46      Filed 12/20/18        Page 1 of 13




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF INDIANA
                                                HAMMOND DIVISION


    In re: RILEY, EDWARD V.                                    §    Case No. 18-20363
           RILEY, BRIDGET M.                                   §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 02/27/2018. The
    undersigned trustee was appointed on 02/27/2018.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $            5,994.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      0.00
                            Bank service fees                                           25.40
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $            5,968.60
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
                         Case 18-20363-jra            Doc 46       Filed 12/20/18         Page 2 of 13




           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 11/08/2018 and the deadline for filing
    governmental claims was 11/08/2018. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $1,349.40. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $1,349.40, for a
    total compensation of $1,349.402. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $227.70 for total expenses
    of $227.702.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 12/15/2018                                     By: /s/ David R. Dubois
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                                           Case 18-20363-jra            Doc 46        Filed 12/20/18                Page 3 of 13

                                                               Form 1
                                                                                                                                                      Exhibit A
                                           Individual Estate Property Record and Report                                                               Page: 1

                                                            Asset Cases
Case No.: 18-20363                                                                        Trustee Name:      (520162) David R. DuBois
Case Name:    RILEY, EDWARD V.                                                            Date Filed (f) or Converted (c): 02/27/2018 (f)
              RILEY, BRIDGET M.
                                                                                          § 341(a) Meeting Date:       03/27/2018
For Period Ending:         12/15/2018                                                     Claims Bar Date:      11/08/2018

                                       1                          2                      3                      4                    5                    6

                           Asset Description                   Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)     Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                               Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                          and Other Costs)

    1       2232 WHITCOMB STREET, Gary, IN                      20,000.00                         0.00                                    0.00                         FA
            46404-0000, Lake County
            Single-family home, SURRENDERING; IN
            FORECLOSURE. Entire property value: $20,000.00

    2       8821 NORTHCOTE AVENUE, Munster,                    160,000.00                         0.00                                    0.00                         FA
            IN 46321-0000, Lake County
            Single-family home, PERSONAL RESIDENCE. Entire
            property value: $160,000.00

    3       9850 BRIDGET CT, UNION PIER, MI                    390,000.00                         0.00         OA                         0.00                         FA
            Single-family home, RENTAL PROPERTY TRYING TO
            GET MODIFICATION OR WILL SURRENDER. Entire
            property value: $390,000.00

    4       2016 Dodge Caravan                                  12,000.00                         0.00                                    0.00                         FA
            Entire property value: $12,000.00

    5       2010 HONDA CRV, 110000 miles                          5,000.00                        0.00                                    0.00                         FA
            Entire property value: $5,000.00

    6       FURNITURE                                             3,500.00                        0.00                                    0.00                         FA

    7       CLOTHING                                              1,000.00                        0.00                                    0.00                         FA

    8       RINGS                                                     400.00                      0.00                                    0.00                         FA

    9       Checking: BMO HARRIS                                      150.00                      0.00                                    0.00                         FA

   10       2017 TAX REFUNDS (u)                                        0.00                  5,994.00                               5,994.00                          FA

   10       Assets Totals (Excluding unknown values)          $592,050.00                    $5,994.00                              $5,994.00                     $0.00



 Major Activities Affecting Case Closing:

                                  11/20/18 Filed Applications for Compensation - awaiting Orders - TFR to follow


 Initial Projected Date Of Final Report (TFR): 10/31/2018                      Current Projected Date Of Final Report (TFR):             12/31/2018




UST Form 101-7-TFR (5/1/2011)
                                         Case 18-20363-jra                Doc 46            Filed 12/20/18      Page 4 of 13

                                                               Form 2                                                                                Exhibit B
                                                                                                                                                     Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:                 18-20363                                         Trustee Name:                    David R. DuBois (520162)
                          RILEY, EDWARD V.
Case Name:                                                                 Bank Name:                       Rabobank, N.A.
                          RILEY, BRIDGET M.
                                                                           Account #:                       ******9300 Checking
Taxpayer ID #:            **-***0487
                                                                           Blanket Bond (per case limit): $36,630,939.00
For Period Ending: 12/15/2018
                                                                           Separate Bond (if applicable): N/A

    1             2                        3                                     4                               5                      6                      7

  Trans.       Check or      Paid To / Received From            Description of Transaction      Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                         Tran. Code       $                       $

 08/07/18        {10}     Ed Riley and Bridget Riley         2017 Federal and Indiana income    1224-000          5,994.00                                         5,994.00
                                                             tax refunds

 08/31/18                 Rabobank, N.A.                     Bank and Technology Services       2600-000                                    10.00                  5,984.00
                                                             Fees

 09/28/18                 Rabobank, N.A.                     Bank and Technology Services       2600-000                                     5.00                  5,979.00
                                                             Fees

 10/31/18                 Rabobank, N.A.                     Bank and Technology Services       2600-000                                     5.40                  5,973.60
                                                             Fees

 11/30/18                 Rabobank, N.A.                     Bank and Technology Services       2600-000                                     5.00                  5,968.60
                                                             Fees

                                               COLUMN TOTALS                                                      5,994.00                   25.40                 $5,968.60
                                                     Less: Bank Transfers/CDs                                           0.00                  0.00
                                               Subtotal                                                           5,994.00                   25.40
        true
                                                     Less: Payments to Debtors                                                                0.00

                                               NET Receipts / Disbursements                                      $5,994.00                  $25.40


                                                                                                                                                       false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                    ! - transaction has not been cleared
                                  Case 18-20363-jra   Doc 46        Filed 12/20/18          Page 5 of 13

                                                     Form 2                                                           Exhibit B
                                                                                                                      Page: 2
                                     Cash Receipts And Disbursements Record
Case No.:         18-20363                            Trustee Name:                   David R. DuBois (520162)
                  RILEY, EDWARD V.
Case Name:                                            Bank Name:                      Rabobank, N.A.
                  RILEY, BRIDGET M.
                                                      Account #:                      ******9300 Checking
Taxpayer ID #:    **-***0487
                                                      Blanket Bond (per case limit): $36,630,939.00
For Period Ending: 12/15/2018
                                                      Separate Bond (if applicable): N/A




                                                                                         NET                     ACCOUNT
                               TOTAL - ALL ACCOUNTS                NET DEPOSITS     DISBURSEMENTS                BALANCES
                               ******9300 Checking                        $5,994.00           $25.40                  $5,968.60

                                                                          $5,994.00                    $25.40          $5,968.60




UST Form 101-7-TFR (5/1/2011)
                                Case 18-20363-jra              Doc 46       Filed 12/20/18    Page 6 of 13



Printed: 12/15/18 11:33                                        Exhibit C                                                    Page: 1
                                                      Claims Distribution Register
                                            Case:      18-20363 EDWARD V RILEY AND BRIDGET M RILEY

                               Claimant /                                 Amount      Amount       Paid to      Claim        Proposed
Claim#     Date      Pri             UTC                                   Filed      Allowed       Date       Balance       Payment

Admin Ch. 7 Claims:
          11/24/18   200 DAVID R. DUBOIS, ATTORNEY                         $ 510.00    $ 510.00       $ 0.00    $ 510.00        $ 510.00
                         POB 14
                         PORTAGE, IN 46368-0014
                           <3110-00 Attorney for Trustee Fees (Trustee Firm)>

          10/22/18   200 David R. DuBois                                 $ 1,349.40   $ 1,349.40      $ 0.00   $ 1,349.40      $ 1,349.40
                         Chapter 7 Trustee
                         P.O. BOX 14
                         PORTAGE, IN 46368-0014
                           <2100-00 Trustee Compensation>

          11/20/18   200 David R. DuBois                                   $ 227.70    $ 227.70       $ 0.00    $ 227.70        $ 227.70
                         Chapter 7 Trustee
                         P.O. BOX 14
                         PORTAGE, IN 46368-0014
                           <2200-00 Trustee Expenses>

                Total for Priority 200:   100% Paid                      $ 2,087.10   $ 2,087.10      $ 0.00   $ 2,087.10      $ 2,087.10

                                      Total for Admin Ch. 7 Claims:      $ 2,087.10   $ 2,087.10      $ 0.00   $ 2,087.10      $ 2,087.10

Unsecured Claims:
1         08/10/18   610 TD Bank, USA by American InfoSource             $ 3,617.46   $ 3,617.46      $ 0.00   $ 3,617.46       $ 110.51
                         as agent
                         PO Box 248866
                         Oklahoma City, OK 73124-8866
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

2         08/10/18   610 TD Bank, USA by American InfoSource             $ 4,179.57   $ 4,179.57      $ 0.00   $ 4,179.57       $ 127.68
                         as agent
                         PO Box 248866
                         Oklahoma City, OK 73124-8866
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

3         08/24/18   610 COMMONWEALTH EDISON                             $ 1,039.63   $ 1,039.63      $ 0.00   $ 1,039.63        $ 31.76
                         COMPANY COMED BANKRUPTCY
                         DEPARTMENT
                         1919 SWIFT DRIVE
                         OAKBROOK TERRACE, IL 60523
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

4         08/27/18   610 Capital One Bank (USA), N.A. by                   $ 439.81    $ 439.81       $ 0.00    $ 439.81         $ 13.44
                         American InfoSource as agent
                         PO Box 71083
                         Charlotte, NC 28272-1083
                           <7100-00 Section 726(a)(2) General Unsecured Claims>
                               Case 18-20363-jra              Doc 46     Filed 12/20/18      Page 7 of 13



Printed: 12/15/18 11:33                                    Exhibit C                                                        Page: 2
                                                  Claims Distribution Register
                                         Case:      18-20363 EDWARD V RILEY AND BRIDGET M RILEY

                              Claimant /                               Amount        Amount       Paid to       Claim        Proposed
Claim#     Date      Pri            UTC                                 Filed        Allowed       Date        Balance       Payment
5         09/04/18   610 WebCollex LLC c/o JD Receivables              $ 1,813.77    $ 1,813.77      $ 0.00    $ 1,813.77        $ 55.41
                         LLC
                         PO Box 382656
                         Germantown, TN 38183
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

6         09/11/18   610 Asons Construction, Inc. % Genetos           $ 23,508.56   $ 23,508.56      $ 0.00   $ 23,508.56       $ 718.15
                         Lane & Buitendorp LLP
                         7900 Broadway
                         Merrillville, IN 46410
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

7         09/24/18   610 Dell Financial Services, LLC Resurgent        $ 5,382.04    $ 5,382.04      $ 0.00    $ 5,382.04       $ 164.41
                         Capital Services
                         PO Box 10390
                         Greenville, SC 29603-0390
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

8         09/24/18   610 CACH, LLC its successors and assigns         $ 10,336.29   $ 10,336.29      $ 0.00   $ 10,336.29       $ 315.76
                         as assignee of First National Bank
                         Omaha Resurgent Capital Services
                         PO Box 10587
                         Greenville, SC 29603-0587
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

9         09/24/18   610 CW Nexus Credit Card Holdings l, LLC            $ 916.28     $ 916.28       $ 0.00     $ 916.28         $ 27.99
                         Resurgent Capital Services
                         PO Box 10368
                         Greenville, SC 29603-0368
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

10        09/26/18   610 LVNV Funding c/o Resurgent Capital              $ 663.52     $ 663.52       $ 0.00     $ 663.52         $ 20.27
                         Services
                         PO BOX 10675
                         Greenville, SC 29603-0675
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

11        09/26/18   610 CAPITAL ONE BANK (USA), N.A.                 $ 10,863.10   $ 10,863.10      $ 0.00   $ 10,863.10       $ 331.85
                         CABELA'S CLUB VISA
                         PO BOX 82609
                         LINCOLN, NE 68501-2609
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

12        09/27/18   610 Capital One, N.A. c/o Becket and Lee          $ 1,949.02    $ 1,949.02      $ 0.00    $ 1,949.02        $ 59.54
                         LLP
                         PO Box 3001
                         Malvern, PA 19355-0701
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

13        09/27/18   610 Capital One, N.A. c/o Becket and Lee            $ 594.54     $ 594.54       $ 0.00     $ 594.54         $ 18.16
                         LLP
                         PO Box 3001
                         Malvern, PA 19355-0701
                           <7100-00 Section 726(a)(2) General Unsecured Claims>
                               Case 18-20363-jra              Doc 46     Filed 12/20/18     Page 8 of 13



Printed: 12/15/18 11:33                                    Exhibit C                                                      Page: 3
                                                  Claims Distribution Register
                                         Case:      18-20363 EDWARD V RILEY AND BRIDGET M RILEY

                              Claimant /                               Amount       Amount       Paid to      Claim        Proposed
Claim#     Date      Pri            UTC                                 Filed       Allowed       Date       Balance       Payment
14        10/05/18   610 Verizon by American InfoSource as               $ 471.05    $ 471.05       $ 0.00    $ 471.05         $ 14.39
                         agent
                         4515 N Santa Fe Avenue
                         Oklahoma Coty, OK 73118
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

15        10/10/18   610 American Express National Bank c/o            $ 4,470.68   $ 4,470.68      $ 0.00   $ 4,470.68       $ 136.57
                         Becket and Lee LLP
                         PO Box 3001
                         Malvern, PA 19355-0701
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

16        10/10/18   610 American Express National Bank c/o            $ 8,495.75   $ 8,495.75      $ 0.00   $ 8,495.75       $ 259.53
                         Becket and Lee LLP
                         PO Box 3001
                         Malvern, PA 19355-0701
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

17        10/26/18   610 Midland Funding LLC Midland Credit            $ 1,030.71   $ 1,030.71      $ 0.00   $ 1,030.71        $ 31.49
                         Management, Inc. as agent
                         PO Box 2011
                         Warren, MI 48090
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

18        10/26/18   610 Midland Funding LLC Midland Credit            $ 8,445.81   $ 8,445.81      $ 0.00   $ 8,445.81       $ 258.01
                         Management, Inc. as agent
                         PO Box 2011
                         Warren, MI 48090
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

19        10/26/18   610 Midland Funding LLC Midland Credit            $ 6,554.68   $ 6,554.68      $ 0.00   $ 6,554.68       $ 200.24
                         Management, Inc. as agent
                         PO Box 2011
                         Warren, MI 48090
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

20        10/26/18   610 Midland Funding LLC Midland Credit            $ 2,554.67   $ 2,554.67      $ 0.00   $ 2,554.67        $ 78.04
                         Management, Inc. as agent
                         PO Box 2011
                         Warren, MI 48090
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

21        11/05/18   610 Fifth Third Bank                              $ 8,915.79   $ 8,915.79      $ 0.00   $ 8,915.79       $ 272.36
                         PO Box 9013
                         Addison, TX 75001
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

22        11/07/18   610 Midland Funding LLC Midland Credit            $ 2,510.36   $ 2,510.36      $ 0.00   $ 2,510.36        $ 76.69
                         Management, Inc. as agent
                         PO Box 2011
                         Warren, MI 48090
                           <7100-00 Section 726(a)(2) General Unsecured Claims>
                                Case 18-20363-jra                 Doc 46     Filed 12/20/18       Page 9 of 13



Printed: 12/15/18 11:33                                         Exhibit C                                                         Page: 4
                                                       Claims Distribution Register
                                              Case:      18-20363 EDWARD V RILEY AND BRIDGET M RILEY

                               Claimant /                                  Amount         Amount       Paid to        Claim        Proposed
Claim#     Date      Pri             UTC                                    Filed         Allowed       Date         Balance       Payment
23        11/08/18   610 SYNCHRONY BANK c/o Weinstein &                    $ 5,858.40     $ 5,858.40      $ 0.00     $ 5,858.40       $ 178.96
                         Riley, PS
                         2001 Western Ave., Ste 400
                         Seattle, WA 98121
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

24        11/08/18   610 Portfolio Recovery Associates, LLC                 $ 824.11        $ 824.11      $ 0.00       $ 824.11        $ 25.18
                         POB 41067
                         Norfolk, VA 23541
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

25        11/08/18   610 Portfolio Recovery Associates, LLC              $ 11,624.90     $ 11,624.90      $ 0.00    $ 11,624.90       $ 355.11
                         POB 41067
                         Norfolk, VA 23541
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

                Total for Priority 610:    3.05484% Paid                $ 127,060.50    $ 127,060.50      $ 0.00   $ 127,060.50      $ 3,881.50

                                          Total for Unsecured Claims:   $ 127,060.50    $ 127,060.50      $ 0.00   $ 127,060.50      $ 3,881.50

                                                      Total for Case:   $ 129,147.60    $ 129,147.60      $ 0.00   $ 129,147.60      $ 5,968.60
                   Case 18-20363-jra         Doc 46      Filed 12/20/18        Page 10 of 13



                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                             Exhibit D


    Case No.: 18-20363
    Case Name: EDWARD V RILEY AND BRIDGET M RILEY
    Trustee Name: David R. DuBois

                                                    Balance on hand:       $                              5,968.60

           Claims of secured creditors will be paid as follows:

  Claim     Claimant                                        Claim        Allowed            Interim         Proposed
  No.                                                    Asserted        Amount           Payments           Payment
                                                                         of Claim           to Date


                                                       None


                                                 Total to be paid to secured creditors:       $                   0.00
                                                 Remaining balance:                           $               5,968.60

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                         Total            Interim         Proposed
                                                                       Requested          Payments           Payment
                                                                                            to Date

  Trustee, Fees - David R. DuBois                                         1,349.40                0.00        1,349.40
  Trustee, Expenses - David R. DuBois                                       227.70                0.00         227.70
  Attorney for Trustee Fees - DAVID R. DUBOIS, ATTORNEY                     510.00                0.00         510.00
                       Total to be paid for chapter 7 administrative expenses:                $               2,087.10
                       Remaining balance:                                                     $               3,881.50

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                  Total            Interim             Proposed
                                                                    Requested        Payments            Payment

                                                       None


                     Total to be paid for prior chapter administrative expenses:              $                   0.00
                     Remaining balance:                                                       $               3,881.50




UST Form 101-7-TFR(5/1/2011)
                  Case 18-20363-jra         Doc 46      Filed 12/20/18       Page 11 of 13



            In addition to the expenses of administration listed above as may be allowed by the Court,
    priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

          Allowed priority claims are:
  Claim     Claimant                             Allowed Amount         Interim Payments              Proposed
  No.                                                   of Claim                  to Date              Payment

                                                      None


                                                  Total to be paid for priority claims:     $              0.00
                                                  Remaining balance:                        $          3,881.50




UST Form 101-7-TFR(5/1/2011)
                    Case 18-20363-jra            Doc 46   Filed 12/20/18     Page 12 of 13



             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $127,060.50 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 3.1 percent, plus interest (if
      applicable).
            Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                              Allowed Amount      Interim Payments              Proposed
  No.                                                      of Claim               to Date              Payment

  1           TD Bank, USA by American                     3,617.46                  0.00                110.51
              InfoSource as agent
  2           TD Bank, USA by American                     4,179.57                  0.00                127.68
              InfoSource as agent
  3           COMMONWEALTH EDISON                          1,039.63                  0.00                  31.76
              COMPANY COMED
              BANKRUPTCY DEPARTMENT
  4           Capital One Bank (USA), N.A. by                439.81                  0.00                  13.44
              American InfoSource as agent
  5           WebCollex LLC c/o JD                         1,813.77                  0.00                  55.41
              Receivables LLC
  6           Asons Construction, Inc. %                  23,508.56                  0.00                718.15
              Genetos Lane & Buitendorp LLP
  7           Dell Financial Services, LLC                 5,382.04                  0.00                164.41
              Resurgent Capital Services
  8           CACH, LLC its successors and                10,336.29                  0.00                315.76
              assigns as assignee of First
              National Bank Omaha Resurgent
              Capital Services
  9           CW Nexus Credit Card Holdings l,               916.28                  0.00                  27.99
              LLC Resurgent Capital Services
  10          LVNV Funding c/o Resurgent                     663.52                  0.00                  20.27
              Capital Services
  11          CAPITAL ONE BANK (USA), N.A.                10,863.10                  0.00                331.85
              CABELA'S CLUB VISA
  12          Capital One, N.A. c/o Becket and             1,949.02                  0.00                  59.54
              Lee LLP
  13          Capital One, N.A. c/o Becket and               594.54                  0.00                  18.16
              Lee LLP
  14          Verizon by American InfoSource                 471.05                  0.00                  14.39
              as agent
  15          American Express National Bank               4,470.68                  0.00                136.57
              c/o Becket and Lee LLP
  16          American Express National Bank               8,495.75                  0.00                259.53
              c/o Becket and Lee LLP
  17          Midland Funding LLC Midland                  1,030.71                  0.00                  31.49
              Credit Management, Inc. as agent
  18          Midland Funding LLC Midland                  8,445.81                  0.00                258.01
              Credit Management, Inc. as agent
  19          Midland Funding LLC Midland                  6,554.68                  0.00                200.24
              Credit Management, Inc. as agent
  20          Midland Funding LLC Midland                  2,554.67                  0.00                  78.04
              Credit Management, Inc. as agent
UST Form 101-7-TFR(5/1/2011)
                  Case 18-20363-jra            Doc 46    Filed 12/20/18       Page 13 of 13



  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

  21        Fifth Third Bank                               8,915.79                    0.00                 272.36
  22        Midland Funding LLC Midland                    2,510.36                    0.00                  76.69
            Credit Management, Inc. as agent
  23        SYNCHRONY BANK c/o                             5,858.40                    0.00                 178.96
            Weinstein & Riley, PS
  24        Portfolio Recovery Associates,                     824.11                  0.00                  25.18
            LLC
  25        Portfolio Recovery Associates,                11,624.90                    0.00                 355.11
            LLC
                        Total to be paid for timely general unsecured claims:                 $           3,881.50
                        Remaining balance:                                                    $               0.00

           Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
    paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
    have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
    applicable).
           Tardily filed general (unsecured) claims are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                        Total to be paid for tardily filed general unsecured claims:          $                0.00
                        Remaining balance:                                                    $                0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                                                 Total to be paid for subordinated claims: $                   0.00
                                                 Remaining balance:                        $                   0.00




UST Form 101-7-TFR(5/1/2011)
